The indictment in this case charged the appellant with the offense of burglary. Specifically, that with intent to steal he broke into and entered the storehouse of F. C. Middleton, in which goods, merchandise, or clothing, things of value, were kept for use, sale, or deposit, etc. The record shows that before entering upon the trial in the court below, the defendant moved to quash the indictment, which motion was overruled, and defendant excepted. So far as we can ascertain from the record, there was no error in this ruling. No grounds of the motion, or other insistence, is contained in the record. The defendant was tried and convicted, "as charged in the indictment," and the court duly sentenced him to serve an indeterminate term of imprisonment in the penitentiary as the law requires. Judgment of conviction was properly pronounced and entered, from which this appeal was taken.
No error appears in any ruling of the lower court upon the trial of this case. The record also is free from error. It follows that the judgment of conviction from which this appeal was taken must be, and is, affirmed.
Affirmed.